PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/476,099
Filing Date: 31 Mar 2017
Appellant(s): GOJO Industries, Inc.



__________________
Veronica Vasu
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 5/16/2022.

WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejections under 35 USC §102 (a) (1), 35 USC §103 and 35 USC §101.

NEW GROUNDS OF REJECTION

Claims 1, 9-16, 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over BR 201010487 (hereafter “BR”) in view of Fitchman (US 2008/0045491-hereafter “Fitchman”).

On page 2 of BR, a composition is taught that flaxseed (same as linseed extract) is used at 60 grams. On page 8 of BR, 40 % ethyl alcohol (ethanol) is used and on page 8 of BR, carboxymethylcellulose (polymeric thickener is used at 1 %), 30 % vegetable glycerin (page 8 of BR), 15 % cetyl palmitate (a “cetyl ester”, see page 4, lower half of BR) and water (page 8 of BR) are in the same composition, see all of BR, especially pages 2-4. Water and/or ethanol can be seen as an active ingredient and a natural extract.

Note that BR also uses a pearly liquid soap base (page 8 of BR) which reads on a neutralizing agent. Note also that the product in BR is used as a gel alcohol (“antiseptic gel”) which reads on a hand sanitizer gel, see page 6 of BR, at the bottom.

Clearly since the same ingredients as claimed are used in BR, the
composition will inherently have the properties as noted in the claims.
Clearly the composition of BR has all of the claimed components of the
claims, thus will inherently have the same properties as claimed. Therefore, the composition inherently could be considered to be a topical sanitizing composition for stimulating the production of antimicrobial peptides especially when BR refers to its product as an antiseptic gel, see page 6 of BR, bottom.

BR does not explicitly teach that the alcohol used (ethanol) is used in an amount of at least 70 wt. %, glycerin at 20 %, cetyl palmitate at 10%, flaxseed (same as linseed) used at 0.02 to 5%. 

Fitchman teaches that hand sanitizers, surface sanitizers and the like
are commonly used at up to 90 % alcohol, such as ethanol. See entire
reference, especially Table 3 which clearly shows a hand sanitizer gel
which contains 78 wt % of ethanol. This also makes it obvious to use BR as
a hand sanitizer gel since Fitchman makes it very clear that hand sanitizer
gels contain many of the same components as are in BR and as claimed.
Clearly an antiseptic gel containing alcohol as stated on page 6 of BR
would encompasses hand sanitizers since the whole point of hand
sanitizers is to prevent the growth of disease causing microorganisms
which antiseptics inherently do, see page 6 of BR, “antiseptic gel”.

In the event that it is seen that BR does not teach the claimed amounts of
components (which is not being admitted) then it would have been obvious
to one having ordinary skill in the art at the time the invention was made to
use the claimed components at the claimed amounts since the claimed components
are result-effective variables which are obvious to adjust since one would want to
optimize the desired results, for example, increasing the amount of ethanol in an effort to prevent the growth of disease-causing organisms which will increase the topical sanitizing composition’s power to sanitize. Note the glycerin at 20 %, cetyl palmitate at 10%, flaxseed (same as linseed) used at 0.02 to 5% is also obvious because of routine optimization. Further, there is no criticality or unpredictability shown when using these components at these amounts.

MPEP 2144.05 sets forth analyses based upon routine optimization.

II.    ROUTINE OPTIMIZATION

A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
B.    There Must Be an Articulated Rationale Supporting the Rejection
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .").
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

This is exactly why the entire claimed invention is obvious because it is very clear on the record that the more ethanol one uses the better the results are in terms of producing a highly effective antiseptic gel. The Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions.
Thus, to use 30 % versus 40% is to differ by only 10% which is most scientific equipment’s experimental error rate. 

("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

This is a very critical portion of the MPEP. It is made very clear on the record that the law is that by merely changing by form, proportions or degree or the substitution of equivalents doing the same thing as the original invention, is not patentable. Thus, the claims are properly rejected under this section.

(Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Note that in the above example, the ranges did not even overlap. Thus, it would have been very clearly obvious to one having ordinary skill at the time the invention was made to use the ethanol and the other components at the claimed amounts since they were clearly result-effective variables which were undergoing routine optimization.

This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:

(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655                                                                                                                                                                                             


A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 

TC Director designee,
/TERRY A MCKELVEY/           Supervisory Patent Examiner, Art Unit 1655                                                                                                                                                                                             
Conferees:
/TERRY A MCKELVEY/           Supervisory Patent Examiner, Art Unit 1655                                                                                                                                                                                             
/LARRY D RIGGS II/           Supervisory Patent Examiner, Art Unit 1658            
                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.